Citation Nr: 1715520	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis, currently rated as 60 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

5.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2002, the Veteran testified before a Veterans Law Judge at a travel board hearing sitting in Seattle, Washington.  A copy of the transcript has been associated with the claims file. 

In March 2005, the Board remanded the Veteran's claim for additional development. 

A February 2007 Board decision, in pertinent part, granted a 60 percent rating for the lumbar spine disability and denied entitlement to an evaluation in excess of 10 percent for chondromalacia of the right and left knees.  The Veteran appealed the February 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007 Joint Motion for Remand, the Court issued an Order that remanded the claim to the Board for further development. 

The Board remanded the Veteran's claim for additional development in February 2008 and April 2011. 

A January 2013 Board decision continued the Veteran's 60 percent rating for a lumbar spine disability and continued the Veteran's 10 percent rating for chondromalacia of the right and left knees.  The Veteran appealed the January 2013 Board decision to the Court.  In May 2014, the Court issued a Memorandum Decision that vacated the January 2013 Board decision and remanded the claim to the Board for further development.  

In a January 2015 decision, the Board granted initial 10 percent disability ratings for left and right knee instability; continued the 10 percent ratings for chondromalacia of the right and left knees; and remanded the Veteran's increased rating claim for his back disability for additional development.  The Veteran appealed the January 2015 Board decision regarding his bilateral knee disability to the Court.  In February 2016, the Court issued a Memorandum Decision that vacated the January 2015 Board decision regarding the bilateral knee disabilities and remanded the claims to the Board for further development.

In February 2016, the Board remanded the issue of entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis, currently rated as 60 percent disabling for additional development.

In June 2016, the Board remanded the issues of entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee and entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee for additional development.

In January 2017, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in July 2002 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the January 2017 letter, the Board presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.


FINDINGS OF FACT

1.  The Veteran's degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis is not manifested by ankylosis.

2.  The Veteran's degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

3.  The Veteran's right knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account her complaints of pain. 

4.  The Veteran's left knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account her complaints of pain.

5.  The Veteran's right knee instability has been demonstrated to be moderate in severity. 

6.  The Veteran's left knee instability has been demonstrated to be moderate in severity. 

7.  The Veteran's right knee disability does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

8.  The Veteran's left knee disability does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis have not been met.  38 U.S.C.A. §§1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2016). 

3.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2016).

4.  The criteria for an initial 20 percent rating, but no higher, for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for an initial 20 percent rating, but no higher, for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2008 letter.  

After issuance of the March 2008 letter, and opportunity for the Veteran to respond, the December 2016 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of October 2000, August 2005 and November 2009 VA examinations.  The October 2000, August 2005 and November 2009 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2000, August 2005 and November 2009 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the February 2016 Board remand instructions, the Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation of the Veteran's lumbar spine disability, resulting in a June 2016 decision.  

Per the June2016 Board remand instructions, the Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation of the Veteran's bilateral knee disabilities, resulting in a November 2016 decision.

In light of the above, the Board finds that the RO substantially complied with the February 2016 and June 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran as well as the Veteran's Board hearing testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.




I.  Lumbar Spine Disability

The Veteran filed a claim for an increased rating for her service-connected lumbar spine disability which was received by VA in September 2000.

In February 2007, the Board granted an increased rating to 60 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral sacroiliac sclerosis.  The Veteran appealed that part of the Board's decision which denied a rating in excess of 60 percent to the Court.  In a November 2007 Order, the Court granted the Veteran's appeal and remanded, in pertinent part, the claim of entitlement to an increased rating for the low back disability for consideration of a rating greater than 60 percent. 

In its February 2007 decision, the Board determined that the Veteran's low back disability was productive of pronounced intervertebral disc syndrome under Diagnostic Code 5293 which is the rating criteria for evaluation of intervertebral disc syndrome which was in effect prior to September 23, 2002. 

Since the Veteran filed her original claim for an increased rating in September 2000, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  

The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were again amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016)).

The statement of the case issued in December 2001 along with the supplemental statements of the case issued in January 2006 notified the Veteran of the old and new rating criteria for rating low back disorders.  Accordingly, adjudication of her claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The former provisions of Diagnostic Code 5293, in effect before September 23, 2002, provided criteria for evaluating intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the revised provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 1. 

When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 2.

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

There are separate rating criteria for evaluating intervertebral disc syndrome under the new rating criteria, effective September 26, 2003.  These were unchanged from the 2002 criteria except that the diagnostic code number changed. 

The old rating criteria did not define normal ranges of motion.  The new criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Because the rating criteria changed during the pendency of the veteran's appeal, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. "[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If the veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions. 

The Board finds that the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis.

As detailed above, in order to warrant a rating in excess of 60 percent the Veteran's service-connected low back disability under either the old or current rating criteria for evaluation of injuries to the spine, to include the criteria for evaluation of intervertebral disc syndrome, the disability must be productive of ankylosis of the entire spine.  

The evidence documents the Veteran's complaints and treatment for low back pain, including complaints of reduced motion, radiating pain to the lower extremities, reduced reflexes, and/or numbness and paresthesias.  However, none of these medical records includes any diagnosis of ankylosis nor do any of these records document an inability to move the low back.  The clinical records are devoid of any evidence of ankylosis of the spine. 

Significantly, VA examinations in October 2000, August 2005 and November 2009 did not result in any findings of ankylosis. 

At the October 2000 VA examination, the Veteran complained of chronic low back pain that was aggravated by sitting more than ten minutes.  She also reported that she treated her back with a number of medications and a TENS unit.  Pain radiated to both lateral hips.  On examination, the range of motion of the Veteran's lumbar spine demonstrated forward flexion to 100 degrees; backward extension to 10 degrees; left and right lateral flexion to 30 degrees; right rotation to 60 degrees; and left rotation to 50 degrees.  The Veteran reported experiencing pain during the motion studies.  She had low back pain with getting out of a chair after sitting for twenty minutes as well as mild low back pain with walking.  Her lumbar spine was tender with muscle spasms.  Straight leg raising was negative.  Her neurovascular examination was normal. 

On VA examination in August 2005, the Veteran complained of daily "excruciating and burning [low back] pain" with radiculopathy going down both legs.  Her radiculopathy was caused by walking for more than five minutes and by sitting for more than twenty minutes.  Her walking was limited to less than a block.  She denied having any flare-ups as she reported that she just had constant pain.  She also reported that she misses five to six days of work per month due to her low back disorder and, in the last year, she had had numerous incapacitating episodes.  On examination, the range of motion of the Veteran's lumbar spine demonstrated forward flexion to 20 degrees; backward extension to 0 degrees; left and right lateral flexion to 5 degrees; and right and left rotation to 10 degrees.  Her back was tender but she did not have muscle spasms.  The examiner opined that the Veteran had discomfort at rest and becomes very uncomfortable with maximum range of motion.  The examiner also noted that repetitive range of motion testing increased the pain without decreasing the range of motion further.  The examiner indicated that "[r]ange of motion was limited primarily by pain, however, there is also evidence of fatigue, weakness, and lack of endurance following repetitive use."  Motor and sensory examinations were normal.  Reflexes in the lower extremities were 1+ and equal.  Gait was abnormal, in part, due to her back pain. 

On VA examination in November 2009, the Veteran reported pain in her neck, shoulders, back, hips, thighs, knees, legs, ankles, and feet.  Pain radiated down her left greater than right thigh to the level of the knee but not into the leg or foot.  Her back pain was subjectively rated as between 8/10 and 10/10 and occurred both night and day.  There had been no disabling episodes because of back pain during the preceding year.  She reported lack of endurance, fatigue, poor coordination, stiffness of her back and neck.  The examiner observed objective signs of back pain.  The Veteran was able to walk approximately 50 feet which was productive of back and knee pain.  There was no grimacing or apparent weakness with walking.  Physical examination revealed tenderness in the lumbar spine.  Range of motion testing of the spine was conducted.  Flexion was to 60 degrees the first time, 45 degrees the second time and 40 degrees the third time.  Extension was to 10 degrees and lateral flexion was 25 degrees bilaterally.  Rotation was 20 degrees bilaterally.  The movements were accompanied by grimacing.  The examiner opined that there was an additional 20 degrees loss of flexion due to pain but no additional weakness, lack or endurance or incoordination.  There were no symptoms of sciatica.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner indicated that the functional impairment of the lumbar spine was severe but did not note any lower extremity sciatica. 

The Veteran is in receipt of the highest rating available under Diagnostic Code 5293 of the old criteria, under which the February 2007 Board decision granted the Veteran's increased rating claim to 60 percent.  As such, the Board has considered whether a higher rating would be warranted under any of the other old or new rating criteria.  In that regard, a 100 percent rating is available under the old Diagnostic Codes 5285 and 5286 as well as the new General Rating Formula for Diseases and Injuries of the Spine based on residuals of a vertebra fracture with cord involvement, bedridden or requiring long leg braces (Diagnostic Code 5285), complete ankylosis at an unfavorable angle with marked deformity and involvement of major joints or without other joint involvement (Diagnostic Code 5286) or unfavorable ankylosis of the entire spine (new criteria). 

As to the granting of a 100 percent rating under the new General Rating Formula for Diseases and Injuries of the Spine, the medical evidence simply does not indicate that the Veteran's spine is ankylosed.  The medical evidence of record consistently demonstrates that the Veteran is able to move her spine.  Even when pain on use or during flares is considered, motion of the spine was possible.  Without evidence of ankylosis of the entire spine, the Veteran's 60 percent evaluation is the maximum allowed evaluation under any of the applicable diagnostic criteria for evaluation of limitation of motion.  As there is no evidence of ankylosis, an evaluation in excess of 60 percent for limitation of motion is not warranted. 

The Board also notes that Diagnostic Code 5285 provides the rating criteria used to evaluate disabilities involving residuals of a fractured vertebra and specifically provides that residuals of a fractured vertebra with cord involvement would warrant a 100 percent rating if the Veteran was bedridden or required long leg braces.  38 C.F.R. § 4.71a (2002).

However, there is no evidence of record that suggests a vertebral fracture at any time. Accordingly, there is no basis to consider the Veteran for a higher rating under Diagnostic Code 5285.

The Board has considered whether separate ratings would be warranted under either the old (Diagnostic Code 5292) or new Diagnostic Codes (Diagnostic Code s 5235 - 5242) based on limitation of motion.  Diagnostic Code 5293, however, specifically contemplates painful motion, as evidenced by discussion of pain and muscle spasm. As such, a separate rating under the Diagnostic Codes for limitation of motion would constitute impermissible pyramiding.

Further, there is no evidence to support a higher disability rating for the residuals, lumbar spine disability based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board accepts that the Veteran has experienced functional impairment and pain.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion (or total lack thereof, as evidenced by ankylosis) nor the functional equivalent of symptomatology required to warrant the next higher evaluation.  Moreover, as noted in VAOPGCPREC 36-97, and Johnston v. Brown, 10 Vet. App. 80, 84-85   (1997), the Veteran's 60 percent rating represents the maximum rating available for her spinal disability that contemplates a loss of motion aside from ankylosis.  Accordingly, consideration for additional disability under the above regulations is not required.

The Board additionally notes that the rating criteria for evaluation of diseases and injuries of the spine allow for the grant of separate ratings based on any associated objective neurologic abnormalities.  In a December 2013 rating decision, the RO granted service connection for radiculopathy of the left and right lower extremities at initial 10 percent disability evaluations, effective September 26, 2000.  The Veteran has not disagreed with these initial evaluations and these issues are not currently before the Board.

Extraschedular

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As noted above, in conjunction with the February 2016 Memorandum Decision, the Board, in February 2016, remanded the Veteran's claim for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b).  In June 2016, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter, ultimately finding that the evidentiary record failed to show an exceptional disability pattern for the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine with bilateral sacroiliac sclerosis disability that rendered application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Director noted that the evidence demonstrated that the Veteran initially had issues with working due to obesity and knee disabilities, and throughout these issues, she continued to attend college full-time and seek employment.  The Director found that VA records also demonstrated that the Veteran has been justly compensated according to the medical evidence of record during each period of claim, including the Board grant of a 60 percent disability rating, effective May 2000.  Furthermore, the Director noted that the Veteran is in receipt of individual unemployability since 2007, which was the year that she claims she became too disabled to work.  Accordingly, entitlement to an extra-schedular evaluation for the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine with bilateral sacroiliac sclerosis disability under § 3.321(b) (1) was denied.

Based on thorough consideration of the evidence, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her low back disability.  Specifically, the Veteran reports multiple back symptoms, including radiculopathy, pain, limitation of motion, and difficulty with occupational functioning and activities of daily living.  The Veteran also reported that the side effects of her medications made her "too drowsy to function" and prevented her from work.  However, the Board notes that the current 60 percent rating contemplates these and other symptoms.  As discussed above, based on the old and new rating criteria the 60 percent rating is roughly comparable to unfavorable ankylosis of the entire thoracolumbar spine or more closely to incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months or pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the disease disc, with little intermittent relief.  The Veteran, while limited in the range of motion and overall functioning of the spine, does not have atrophy of the muscles in the back, which evidences that she can and does utilize her back.

Additionally, while the Veteran reported that her medications prevented her from work, the Board notes that a total rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, effective October 19, 2007, based primarily on the low back disability.  The rating assigned contemplates some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.





II.  Bilateral Knees

The Veteran's right and left knee chondromalacia of the patella are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (osteomalacia). 

The Veteran's right knee instability and left knee instability disabilities are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts like arthritis which in this case is her knees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order. If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2016). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran underwent a VA examination in October 2000.  The Veteran reported that, two to three times per week, her knees feel like they may pop out of place.  She did not think they tracked right.  She had occasional popping in both knees.  Range of motion was flexion to 120 on the right and 125 on the left with full extension bilaterally.  The examiner did not observe any lateral subluxation in the terminal 10 or 15 degrees of knee extension.  There was no evidence of ligamentous laxity upon testing.  The Veteran's exogenous obesity was found to be contributing to the knee pain. 

May 2000 knee x-rays were interpreted as revealing patella subluxation bilaterally.  The clinical record referenced the X-rays as showing patella tilt.  The assessment was bilateral anterior knee pain for 15 years. 

In August 2001, a clinician found no increased mobility of the patella laterally or medially.  No valgus or varus instability was noted.  The assessment was mild osteoarthritis of the knees.  Range of motion was from 0 to 100 degrees.  It was written that the Veteran denied locking and buckling.  She used braces for knee pain but there was no reference to problems with instability. 

In August 2005, a knee examination did not include any mention of subluxation or lateral instability.  No instability was present. 

In November 2005, the Veteran was evaluated for knee brace to relieve her symptoms of patella alignment.  In December 2005, it was noted the Veteran needed a second set of braces for knee collapse problems. 

On VA examination in November 2009, the Veteran reported that she had pain in her knees.  Pain radiated down her left greater than right thigh to the level of the knee but not into the leg or foot.  Her knee pain was subjectively rated as between 8/10 and 10/10 and occurred both night and day.  There had been no disabling episodes because of knee pain during the preceding year.  She reported a feeling of weakness and giving way in her knees.  She alleged that she had had five falls due to giving way.  She reported experiencing swelling of her knees and catching and popping of her knees.  The examiner observed objective signs of knee pain.  The Veteran was able to walk approximately 50 feet which was productive of back and knee pain.  There was no grimacing or apparent weakness with walking.  Physical examination of the knees revealed tenderness in both knees and moderate effusion in the right knee.  Range of motion was that the knees could fully extend to 0 degrees bilaterally.  Knee flexion was from 0 to 95 degrees on the right knee and from 0 to 105 degrees in the left knee.  The painful arc was between 50 and 90 degrees of flexion on the right knee and 70 to 105 degrees on the left knee.  The examiner did not observe any additional loss in the range of motion on repetitive testing.  There was no excessive weakness, lack of endurance or incoordination.  The examiner reported that he did not find any evidence of laxity of the cruciate or collateral ligaments of both knees.  The pertinent diagnoses were degenerative joint disease of the right knee and patellofemoral syndrome of the left knee.  The examiner opined that the functional impairment of the right and left knees was moderately severe. 

In January 2010, the Veteran informed a clinician that with regard to functional capacity that she walks up and down stairs multiple times per day and walked a lot doing daily activities.  She used a cane if her knees started to hurt. 

A. Chondromalacia

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent are not warranted for the Veteran's chondromalacia of the right and left knee disabilities.

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in either knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

A review of the VA and private treatment records, including the results from the Veteran's VA examinations, show that right and left knee pain free range of motion, at its worst, was 0 to 50 degrees on the right and 0 to 70 degrees on the left.  This was recorded at the time of the most recent VA examination in November 2009.  

Therefore, because neither right nor left knee flexion is limited to 30 degrees or less and extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because neither right nor left knee flexion is limited to 30 degrees or less and extension is not limited to 15 degrees or more, separate compensable ratings are also not warranted under these same Diagnostic Codes.  Id; VAOPGCPREC 09-04. 

While the Board notes that the VA examiner indicated that the Veteran's knee disabilities impacted the function of her knees, the Board has taken this into account.  However, even when considering these limitations, the Board notes that the pain which limited her function did not result in the functional equivalent of flexion to 30 degrees or extension limited to 15 degrees or more.  

The examiner who conducted the November 2009 VA examination which documented the greatest level of impairment in the range of motion of the knees performed repetitive testing of the knees.  He specifically noted that he did not observe any additional limitation of motion after repetitive testing.  Furthermore, the range of motion utilized by the Board as being indicative of the greatest level of impairment in the range of motion of the knees was the range of motion the November 2009 examiner determined to be pain free. 

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for both the left and right knee disabilities.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claims for ratings in excess of 10 percent for service-connected chondromalacia of the left and right knee disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Instability of Right and Left Knees

With respect to instability, the Board notes that there is evidence which indicates that the Veteran experiences subluxation or lateral instability in the knees.  As a result, the Board, in its January 2015 decision, granted separate 10 percent ratings for instability of the right knee and instability of the left knee under 38 C.F.R. § 4.71a , Diagnostic Code 5257.

The Veteran testified as to instability in her knees and a feeling of giving way.  She also reported at her November 2009 VA examination that she had experienced five falls over the last year due to the giving way of her knees.  Additionally, the Board notes that a May 2000 knee X-ray was interpreted as revealing patella subluxation, and a December 2005 VA orthotics lab evaluation was conducted for braces to relieve patellar tracking problems and knee collapse problems.  

Despite the Veteran's reports of continued instability, other than the May 2000 and December 2005 medical records which reference some sort of problem with patellar tracking, all the VA examinations which document examination of the stability of the Veteran's knees had found the knees to be stable and/or that there were no problems with the ligaments.  However, as noted in the January 2015 Board decision, the Board finds the Veteran to be credible in her reports of her bilateral knees continuing to give way. Additionally, the November 2009 VA examiner specifically indicated that the functional impairment of the Veteran's left and right knee disabilities were moderately severe.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 20 percent ratings, but no higher, for left knee instability and right knee instability are warranted.

As noted above, in order to warrant initial ratings in excess of 10 percent under Diagnostic Code 5257, there needs to be moderate recurrent subluxation or lateral instability.  When affording the Veteran the benefit of the doubt, the Board finds that moderate recurrent subluxation was demonstrated as the November 2009 VA examiner specifically indicated that the functional impairment of the Veteran's left and right knee disabilities were moderately severe.  

The Board again notes that the terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

However, the Board finds that evaluations of 30 percent for left knee instability and right knee instability are not warranted.  As noted above, to warrant a 30 percent disability rating under Diagnostic Code 5257, severe recurrent subluxation or lateral instability must be demonstrated.

Severe recurrent subluxation or lateral instability has not been shown as the Board notes that the VA examinations which document examination of the stability of the Veteran's knees have found the knees to be stable and/or that there were no problems with the ligaments. 

Additionally, while the November 2009 VA examiner described the Veteran's functional impairment from his bilateral knee disabilities as "moderately severe", the Board again notes that the Veteran is also service connected for chondromalacia of the left and right knees and the probative evidence does not demonstrate any severe recurrent subluxation or lateral instability of the right and left knees.

As a result, the Board finds that severe recurrent subluxation or lateral instability has not been demonstrated an initial 30 percent disability ratings for right knee instability and left knee instability are not warranted.

Accordingly, when affording the Veteran the benefit of the doubt, the Board finds that initial 20 percent ratings, but no higher, are warranted for the Veteran's service-connected right knee instability and left knee instability.

C.  Extraschedular

As noted above, in conjunction with the February 2016 Memorandum Decision, the Board, in June 2016, remanded the Veteran's claim for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b).  In November 2016, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter, ultimately finding that the evidentiary record failed to show an exceptional disability pattern for the service-connected bilateral knee disabilities that rendered application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Director noted that the evidence demonstrated that the Veteran had mild limitation of motion of each knee and that no recent surgeries had been performed for either knee.  The evidence did not show that the functional limitations (including pain) prevented all employment at any time.  The Director concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  Accordingly, entitlement to an extra-schedular evaluation for the service-connected bilateral knee disabilities under § 3.321(b) (1) was denied.

Based on thorough consideration of the evidence, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her bilateral knee disabilities.  Specifically, the Veteran reports pain, limitation of motion and instability of the knees while also indicating that her knee disabilities require the use of a cane, walker and a wheelchair.  While the Board is sympathetic with these limitations, the Veteran's disabilities have not reflected any factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in her assigned ratings.  There is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the rating criteria under 38 C.F.R. § 4.114, Diagnostic Codes 5014 and 5257.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected bilateral knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.


ORDER

Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis, currently rated as 60 percent disabling is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee is denied. 

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to an initial rating of 20 percent, but no higher, for right knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, for left knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


